       Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION

WALTON PLAZA PROPERTIES,
LLC and WALTON PLAZA
INVESTORS, LLC,

        Plaintiff,                         Case No. 1:19-cv-00117-JRH-BKE

        v.

GH WALTON WAY, LLC d/b/a
GOLD’S GYM; et al.

        Defendants.

       DEFENDANT RICHARD SIMEONE’S REPLY TO PLAINTIFFS’
     RESPONSIVE BRIEF IN OPPOSITION TO DEFENDANT SIMEONE’S
           MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

        Pursuant to LR 7.6, Defendant Richard Simeone (“Simeone”) files this reply

to Plaintiffs’ Response to his motion to dismiss:

I.      INTRODUCTION

        Plaintiffs, as successors to a landlord’s interest in a commercial shopping

center lease (“Lease), filed suit against GH Walton Way, LLC (“GH Walton

Way”), Simeone, and five other defendants (“Removing Defendants”) who

removed the case to this Court. Simeone moved to dismiss the claims against him

due to Plaintiffs’ failure to serve process within ninety days of removal. Plaintiffs

concede service was untimely but claim good cause exists under Fed. R. Civ. P.

4(m) to excuse their failure because they relied on the representations of the
     Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 2 of 17




professional process server they hired. [Doc. 24]. Alternatively, Plaintiffs ask the

Court to exercise its discretion to extend their time for service because of the risk

that “witness memories or evidence may degrade” if they were forced to start over.

[Doc. 24, pg. 3]. As shown below, Plaintiffs’ delay in attempting service and

subsequent blind reliance on faulty assurances that service had been made do not

establish good cause for untimely service nor justify the court’s exercise of its

discretion to retroactively extend Plaintiffs’ time to serve Simeone.

         Simeone also moved to dismiss the Complaint due to Plaintiffs’ failure to

make a short, plain statement of claims, failure to plead fraud with specificity and

failure to state a claim against Simeone upon which relief may be granted as

required by Fed. R. Civ. P. 8, Fed. R. Civ. P. 9, and Fed. R. Civ. P. 12(b)(6).

Plaintiffs argue in response that they can meet all their pleading burdens if the

evidence later establishes that Simeone knowingly signed a fraudulent estoppel

letter. As shown below, Plaintiffs cannot rely on future evidence to patch over

their present pleading deficiencies.

   II.      ARGUMENT AND CITATION OF AUTHORITY

      A.     The Court Lacks Personal Jurisdiction Over Simeone Because
Plaintiffs Did Not Serve Simeone Within Ninety Days Of Removal and Should
Dismiss Pursuant To Fed. R. Civ. P. 4(M), Fed. R. Civ. P. 81(C)(1), And Fed.
R. Civ. P. 12(B)(2), (5).

         Because no service was made before the removal to this Court on August 2,

2019, Plaintiffs had until October 31, 2019, to make service. 28 U.S.C. § 1448
                                        -2-
     Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 3 of 17




(federal service of process standards apply when service was not perfected before

removed); Fed. R. Civ. P. 4(m)(requiring service within ninety days after

complaint filed); Fed. R. Civ. P. 81(c)(1)(federal rules of procedure apply to a civil

action after removal from state court). It is undisputed that Plaintiffs did not serve

Simeone before their deadline.

      To avoid dismissal, Plaintiffs must demonstrate good cause for failing to

meet the service deadline or convince the Court to extend the time for service even

in the absence of good cause. Pullins v. BI-LO Holdings, LLC, No. CV 215-162,

4, 2016 WL 7217279, at *2 (S.D. Ga. Dec. 12, 2016), (citing Lepone-Dempsey v.

Carroll Cty. Comm'rs, 476 F.3d 1277, 1281 (11th Cir. 2007), itself citing

Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132 (11th Cir. 2005)).

      Courts narrowly construe good cause. “Good cause exists 'only when some

outside factor[,] such as reliance on faulty advice rather than inadvertence or

negligence, prevented service.'" Lepone-Dempsey, 476 F.3d at 1281 (alteration in

original) (quoting Prisco v. Frank, 929 F.2d 603, 604 (11th Cir. 1991)). As

explained in Pullins, good cause under Fed. R. Civ. P. 4(m) is similar to the

excusable neglect standard under Fed. R. Civ. P. 6(b)(1)(B) “which requires a

showing of good faith and a reasonable basis for noncompliance with the time set

forth in the rule.” Pullins, CV 215-162, 4-5, 2016 WL 7217279 at *2 (authorities

and quotations omitted). “While certain factors outside of a plaintiff's control


                                        -3-
     Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 4 of 17




satisfy this standard, neither inadvertence of counsel nor unfamiliarity with the

governing rules is one of them.” Id.

      1. Evidentiary basis for Plaintiffs’ claim of good cause.

      Plaintiffs claim good cause because they were, “[u]ntil January 8, 2020,”

“operating under the belief that service had been completed by an unspecified date

in early November at the latest….” [Doc. 24, pg. 2.] Plaintiffs found themselves

laboring under this mistaken belief after the following events:

      Plaintiffs Complaint, as filed on June 17, 2019, listed Simeone’s residence

as unknown. [Doc. 1-1, ¶8]. The August 2, 2019 Notice of Removal described

Simeone as a member of the Florida Bar with a Florida address but also suggested

service in Colorado. [Doc. 1, ¶ 20]. Plaintiffs first contacted a process server on

September 5, 2019, the day before they responded to the Removing Defendants

separate motion to dismiss. [Doc. 24, pg. 2].

      Plaintiffs knew that, as of October 2, 2019, the process server had not made

service, but Plaintiffs told this Court that they expected to serve Simeone and

Defendant GH Walton Way within two weeks. [Doc. 13, ¶13]. Nothing in the

record shows that the Plaintiffs acted or refrained from action between October 2,

and October 31, 2019.

      On December 3, 2019, Plaintiffs’ counsel belatedly asked Mr. Bill Null at a

process service company about the status of service.          [Doc.   24-1, pg. 4].


                                        -4-
     Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 5 of 17




Plaintiffs’ counsel reminded Mr. Null of the phone conversation they had “a few

weeks ago” in which he thought Mr. Null said service had been completed in

Colorado. [Doc. 24-1, pg. 4]. Mr. Null did not address counsel’s belief; instead

Mr. Null apologized for the delay and promised to have an answer that day. Id.

      Mr. Null did not respond that day. Despite knowing that his case was

subject to dismissal, Plaintiffs’ counsel waited until December 9, 2019, before

contacting Mr. Null again. Id. There is no record of any response. More weeks

passed before Plaintiffs’ counsel asked yet again on December 30, 2019. [Doc.

24-1, pg. 3]. This time, someone named Rana Moses in New York responded, but

only said the “documents were served” and promised to provide proof “as soon as

possible.” Id. Plaintiffs’ counsel did not ask for additional details and did not

follow up until he received Simeone’s motion to dismiss on January 7, 2020 [Doc.

24-1, pg. 2].

      Plaintiffs’ counsel finally received proof of service on January 8, 2020,

showing that Simeone had been served at the address stated in the Lease. 1 [Doc.

23; Doc. 24-1, pg. 2; Doc. 1-1, pg. 16]. He then sent a self-serving email

demanding to know why service was not made until December 17, 2019, when he

1
 Assuming that the Return of Service (“Return”) filed by the Plaintiffs [Doc. 23] is
the return referenced in the email, it arguably still does not establish that process
was actually served because the Return refers to service of “this summons (sic) and
a copy of the complaint in Pitkin County Case Number 2019CCV00371” on
Richard Simone (sic) on December 17, 2019.” [Doc. 23] but this case was not
removed from Pitkin County, Colorado. [Doc. 1].
                                        -5-
     Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 6 of 17




had “been told since November that service was already complete.” [Doc. 24-1,

pg. 1](emphasis supplied). Moses replied that they had been told by “our agent it

was completed in November. However, we just received this Proof of Service

stating otherwise.” Id.

      2. Mistaken reliance on the process server does not show good cause.

      The Third Circuit rejected a similar claim of misplaced reliance on a process

server in Lovelace v. Acme Markets, Inc., 820 F.2d 81 (3rd Cir. 1987). Over two

months before the deadline, Lovelace’s counsel received a bill from a process

server indicating that service had been made. The attorney waited until the last day

for service before writing to the process server to request proof of service. He was

told it would be forthcoming, but over a month later, he received a letter from the

clerk of court advising that he had fifteen days to make service. Service was made

eight days after the clerk’s deadline, and fifty-five days after the deadline set by

Fed. R. Civ. P. 4.    Lovelace, 820 F.2d at 83. When the defendant moved to

dismiss, Lovelace claimed that he had been misled by the server’s false

representation that process had been served on time. Id. The Third Circuit found

that even though Lovelace believed service had been made, he had not been

diligent because he knew that he did not have adequate proof of service, and he did

not use any alternative means to make service or move for an extension under

Fed.R.Civ.P. 6(b). Lovelace, 820 F.2d at 84-85.


                                       -6-
     Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 7 of 17




      Plaintiffs here are in a weaker position than Lovelace as they were not lulled

into complacency by a false report they received before their deadline. Plaintiffs

knew on October 2, 2019, twenty-nine days before their deadline, that they had not

served Simeone or the remaining defendant. Still, they did not seek an extension

or attempt alternative means of service before October 31, 2019. The process

server gave no assurance of service until November. [Doc. 24, pg. 2; Doc. 24-1,

pg. 1]. Even then, Plaintiffs knew they had no tangible proof of service, yet they

waited even longer before asking for proof. In sum, Plaintiffs have not shown that

the delay in service stemmed from faulty advice nor can they show they acted

diligently.

      The Lovelace opinion is consistent with Lepone-Dempsey’s progeny within

the Eleventh Circuit. See e.g. Hong-Diep Vu v. Phong Ho, 756 Fed.Appx. 881,

882-883 (11th Cir. Nov. 26, 2018)(Plaintiff failed to demonstrate good cause due

to lengthy delay after being notified of defective service); Reis v. Comm’r of Soc.

Sec., 710 F. App’x 828, 829 (11th Cir. 2017)(Lawyer’s oversight insufficient to

establish good cause, therefore court must consider other circumstances); Holmes

v. Georgia, No. 1:07-cv-202 (WLS), 2010 WL 11469662, at *6 (M.D. Ga. March

5, 2010)(Mistaken reliance on assertion of process server that service had been

perfected and mistaken reliance on unsupported hearsay of unidentified person




                                       -7-
     Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 8 of 17




who accepted service that she was authorized to accept service could not establish

good cause).

      Plaintiffs did not rely on bad information or advice. They have not shown

good cause to extend their time for service. Cf. Jordan v. United States, 694 F.2d

833, 835 (D.C. Cir. 1982)(bad advice and outside cause of delayed service shown

when deputy marshal delivered summons and complaint to the Attorney General

rather than to the U.S. Attorney).

      3. No other circumstances warrant an extension of time based on the
         facts of the case.
      When a plaintiff fails to meet its burden to show good cause, a court must

still consider whether any other circumstances warrant an extension of time given

the circumstances of the case. Lepone-Dempsey, supra. Once again, Plaintiffs fail

to demonstrate any reason sufficient to retroactively extend their time for service.

      Plaintiffs do not claim Simeone attempted to evade service or that they

encountered difficulty. They do not contend that the statute of limitations has run

on their claims. Instead, Plaintiffs claim the generic risk that “witness memories or

evidence may degrade” justifies a discretionary retroactive extension of the time

for service because “the crucial events in this case took place in 2011 and 2013.”

[Doc. 24, pg. 3].

      That argument fails because the risk of declining memories and potential

evidence degradation caused by the passage of time demonstrates the prejudice to
                                        -8-
     Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 9 of 17




Simeone of having to defend a claim years after his supposed involvement.

Moreover, Plaintiffs have not made service or sought an extension of time to serve

GH Walton Way, the one defendant that did sign the Lease. Given that Plaintiffs

have not joined such a necessary party, the Court has no reason to exercise its

discretion in favor of Plaintiffs.

      B.    Plaintiffs’ Complaint Does Not Contain A Short, Plain Statement
Of Claims And Fails To State A Claim Against Defendant Simeone Upon
Which Relief May Be Granted And Should Be Dismissed Pursuant To Fed. R.
Civ. P. 8 And Fed. R. Civ. P. 12(B)(6).

      As argued previously, if the Court finds it does have personal jurisdiction

over Simeone, it should dismiss Plaintiffs’ claims against him for failure to meet

the pleading standards required by Fed. R. Civ. P. 8, Fed. R. Civ. P. 12(B)(6) and

Fed. R. Civ. P. 9(b)’s requirements to plead fraud.

      1. Plaintiffs fail to state a claim for breach of contract against Simeone
         because he was not a party to the contract.
      Simeone sought dismissal under Fed. R. Civ. P. 12(b)(6) of Plaintiffs’ claim

of breach of contract because (a) the Complaint did not expressly allege that

Simeone breached the Lease Agreement and (b) even if it did, the Lease and

Amended Lease are attached as exhibits to the Complaint and affirmatively show

Simeone was not a party to the Lease. [Doc. 15, pg. 15-16]. Plaintiffs did not

respond to these arguments or even mention their breach of contract claim in their

response. Pursuant to Local Rule 7.5, “failure to respond within the applicable


                                        -9-
    Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 10 of 17




time period shall indicate there is no opposition to the motion.” (emphasis

supplied). Simeone respectfully requests that this portion of his motion be treated

as unopposed. Plaintiffs’ claim for breach of contract against Simeone must be

dismissed under Fed. R. Civ. P. 12(b)(6). Primary Investments, LLC v. Wee Tender

Care III, Inc., 323 Ga.App. 196, 746 S.E.2d 823 (2013)(Individual members of a

limited liability company did not violate a noncompetition              clause in the

company’s asset purchase agreement that applied to the company and its agents

because agreement did not refer to the members individually and the only member

who signed did so in a representative capacity only).

      2. Plaintiffs fail to state a claim for fraud.

      Defendant Simeone also moved to dismiss Plaintiffs’ claim for fraud under

Fed.R.Civ.P. 8(a)(2)(failure to contain a short and plain statement of the claim

showing that the pleader is entitled to relief); Fed. R. Civ. P. 9 (failure to plead

with particularity) and Fed. R. Civ. P. 12(b)(6)(failure to state a claim for relief).

Ashcroft v. lqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007)).

      As previously argued, fraud has five elements under Georgia law: (1) a false

representation by a defendant, (2) scienter, (3) intention to induce the party

alleging fraud to act or refrain from acting, (4) justifiable reliance by plaintiff, and


                                         - 10 -
    Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 11 of 17




(5) damage to plaintiff. Chartis Ins. Co. of Canada v. Freeman, No. CV 111-193,

2013 WL 12121864, at *7 (S.D. Ga. Mar. 18, 2013). To meet Fed. R. Civ. P. 9(b)

standards, litigants in the Eleventh Circuit must allege (1) precisely what

statements were made in what documents or oral representations or what omissions

were made, and (2) the time and place of each such statement and the person

responsible for making (or, in the case of omissions, not making) same, and (3) the

content of such statements and the manner in which they misled the plaintiff, and

(4) what the defendants obtained as a consequence of the fraud. Chartis Ins. Co. of

Canada, supra, 2013 WL 12121864 at *7; Brooks v. Blue Cross and Blue Shield of

Florida, Inc., 116 F.3d 1364, 1381 (11th Cir. 1997)

      Plaintiffs contend they meet their pleading burden regarding fraud “if the

evidence establishes that GH Walton Way was not the entity operating in the Gym

Space,” because Plaintiffs “plainly allege” that Simeone signed the Estoppel Letter

“with fraudulent intent, knowingly facilitating a purchase based on the proposition

that the tenant bound by the Lease was operating a business on the property.”

[Doc. 24, pg. 4]. Simeone could not find those allegations in the Complaint. [Doc.

1-1]. Plaintiffs’ Proposed Amended Complaint adds allegations that Simeone

signed the Tenant Estoppel Certificate “with the knowledge that [GH Walton Way]

would not, in fact, be operating in the Gym Space” but promises as to future

conduct will not generally support a claim for fraud unless made the defendant


                                      - 11 -
    Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 12 of 17




knew at the time that he did not intend to honor them. Johnson v. Univ. Health

Servs., Inc., 931 F. Supp. 1572, 1584 (S.D. Ga. 1996), aff'd, 161 F.3d 1334 (11th

Cir. 1998).

      In any event, Plaintiffs’ Complaint and Proposed Amended Complaint still

fail to show that Plaintiffs suffered damages as a result of any conduct attributable

to Simeone in his personal or representative capacity. Plaintiffs claim harm, not

because of the Estoppel Letter, but because they provided the same “protections

and security provided by the Lease” that they were obligated to provide to a

business operating a Gold’s Gym, such as:

   • performing requested maintenance in accordance with Lease terms;

   • negotiating toward renewal of the Lease after April 2021;

   • negotiating toward requested Tenant improvements;

   • negotiating for Plaintiffs to provide financial assistance or incentives with

      regard to Tenant improvements;

   • refraining from marketing the property to other renters; and

   • refraining from seeking to negotiate or re-negotiate the terms and conditions

      of the Lease until the expiration of the Lease term was impending.

[Doc. 1-1, pg. 8, ¶38].

      Plaintiffs fail to show any harm because they also allege that the recipient of

those “protections and security” was “one or more of the Defendants” who

                                       - 12 -
    Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 13 of 17




occupied space in the shopping center “operating as Gold’s Gym, the ‘anchor

tenant’ for Walton Plaza.” [Doc. 1-1, pg. 1, ¶1]. The occupant, either GH Walton

Way or some other entity, paid the rent until May of 2019, when the rent increased

by four percent. [Doc. 1-1, pg. 3, ¶11; pg. 7, ¶ 35]. Roughly seven years into the

ten-year term of the Lease, Plaintiffs began discussions with the business operating

the gym about renewing the Lease. [Doc. 1-1, pg. 6, ¶ 29]. Had the negotiations

been successful, Plaintiffs would have renewed or entered into a new lease with the

entity operating the Gold’s Gym. Apparently, the parties to the negotiations could

not reach mutually agreeable terms, and the operator of the gym chose to surrender

the Premises. [Doc. 1-1, pg. 7, ¶31-32]. Under the circumstances as alleged in the

Complaint, the only damage suffered is lost rent, the amount of which is the same

whether GH Walton Way or some other entity owned the business operating the

gym.

       Moreover, if the Court considers the allegation of the Proposed Amended

Complaint, Plaintiff actually benefitted because Defendant Smith agreed to a rent

increase beginning in May of 2016. [Doc. 10-1, pg. 8 at ¶28d.] Thus, under the

Proposed Amended Complaint, Plaintiffs fail to state a claim for fraud because

they received more rent than they were otherwise entitled to receive. Agbimson v.

PNC Bank, NA, No. 110CV01480JOFGGB, 2011 WL 13319453, at *5 (N.D. Ga.

Jan. 7, 2011), report and recommendation adopted, No. 1:10-CV-01480-JOF, 2011


                                       - 13 -
    Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 14 of 17




WL 13319504 (N.D. Ga. Feb. 8, 2011)(plaintiff who received benefit of the loan

based on fraudulent documents failed to allege what defendant received as a result

of misrepresentation). Either way, Plaintiffs’ allegations show they suffered no

harm and therefore fail to allege damages. Chartis Ins. Co. of Canada, supra.; In

re McDaniel, 523 B.R. 895, 913 (Bankr. M.D. Ga. 2014)(a plaintiff must prove it

sustained damages that were the proximate result of the defendant's fraudulent

actions).

      Hodges v. King Am. Finishing, Inc., CV 612-073 (S.D. Ga. Nov. 9, 2012)

and Chemtall, Inc. v. Citi-Chem, Inc., 992 F. Supp. 1390 (S.D. Ga. 1998), cited by

Plaintiffs, do not require a different result.   Hodges applied lesser pleading

standards to decide whether the president of a corporate defendant had been

fraudulently joined. Chemtall, Inc. considered whether the individual defendant

had sufficient contact with the forum state for general or specific jurisdiction.

Neither one held that a member or manager of a limited liability company could be

held liable for fraud by signing a document on behalf of the company.

      3. Plaintiffs remaining claims are improperly plead and fail to state a
         claim against Simeone.

      Simeone moved to dismiss Plaintiffs’ remaining claims of fraudulent

conveyance, punitive damages, attorney’s fees and pointed out that Plaintiffs’

vicarious liability claim only concerns Defendant Smith. Other than opposing

dismissal of the fraud claim, Plaintiffs do not make any meaningful opposition.
                                      - 14 -
    Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 15 of 17




Accordingly, if the Court dismisses the fraud and breach of contract claims against

Simeone, the remaining claims must fall too. Oconee Fed. Sav. & Loan Ass'n v.

Brown, 351 Ga. App. 561, 576, 831 S.E.2d 222, 234 (2019)( no recovery under

O.C.G.A. § 13–6– 11 if primary claim fails); Taylor v. Powertel, Inc., 250 Ga.

App. 356, 356, 551 S.E.2d 765, 768 (2001)(no punitive damages under a breach of

contract claim); Weprin v. Peterson, 736 F. Supp. 1131, 1132 (N.D. Ga. 1988)(no

punitive damages may be awarded under Georgia law when no actual or

compensatory damages have been awarded)(citing Daiss v. Woodbury, 163

Ga.App. 88, 293 S.E.2d 876 (1982)).

   III.     CONCLUSION

          For all the above reasons, the Court must dismiss the claims against

Simeone for lack of personal jurisdiction stemming from the failure to serve

Simeone within ninety days of removal. Alternatively, the Court must dismiss for

failure to properly plead claims upon which the Plaintiffs can recover against

Simeone.

      Respectfully submitted this 12th day of February, 2020.

                                      s/Ken Crowder, Esq.
                                      Georgia Bar No. 123985
                                      Local Counsel for Defendant
                                      Richard Simeone
                                      Crowder Stewart LLP
                                      PO Box 160
                                      Augusta, GA 30903

                                      - 15 -
Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 16 of 17




                              Telephone: (706) 434-8545
                              Email: ken@crowderstewart.com

                              /s/ J. Bertram Levy, Esq.

                              Georgia Bar No. 449609
                              (pro hac vice application to be filed)
                              Attorneys for Defendant Richard Simeone
                              2060 Mount Paran Road, NW
                              FINE AND BLOCK
                              Suite 106
                              Atlanta, Georgia 30327
                              Telephone (404) 261-6800
                              Email: blevy@fineandblock.com




                               - 16 -
      Case 1:19-cv-00117-JRH-BKE Document 25 Filed 02/12/20 Page 17 of 17




                            CERTIFICATE OF SERVICE

          I hereby certify that on this day I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will automatically send e-
mail notification of such filing to all attorneys of record.
                                          s/Ken Crowder, Esq.
                                          Georgia Bar No. 123985
                                          Local Counsel for Defendant
                                          Richard Simeone
                                          Crowder Stewart LLP
                                          PO Box 160
                                          Augusta, GA 30903
                                          Telephone: (706) 434-8545
                                          Email: ken@crowderstewart.com

                                           s/ J. Bertram Levy, Esq.
                                          Georgia Bar No. 449609
                                          (pro hac vice application to be filed)
                                          Attorneys for Defendant Richard Simeone
                                          2060 Mount Paran Road, NW
                                          FINE AND BLOCK
                                          Suite 106
                                          Atlanta, Georgia 30327
                                          Telephone (404) 261-6800
                                          Email: blevy@fineandblock.com
4815-9922-2451, v. 1




 4815-9922-24511
                                           - 17 -
